Citation Nr: 1040928	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to death benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to March 1946. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined that 
new and material evidence had not been submitted to reopen the 
appellant's claim for death benefits as the surviving spouse of 
the Veteran.  

By way of history, in January 2007, the Board upheld the RO's 
determination that there was no new and material evidence with 
which to reopen the claim.  The appellant then filed a claim to 
reopen in May 2008.  In September 2008, the RO determined that 
there was no new and material evidence to reopen the claim for 
death benefits as a surviving spouse.  

The Board also notes that the appellant requested a hearing in 
her April 2009 substantive appeal.  The request for a hearing was 
withdrawn in a letter dated in June 2009.  Therefore, no 
additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The claim to reopen entitlement to death benefits as a 
surviving spouse was denied in a January 2007 Board decision.  
The appellant was notified of this decision and she did not file 
a timely appeal.  

2.  Evidence received since the January 2007 Board decision is 
not cumulative or redundant but does not raise a reasonable 
possibility of substantiating the claim for death benefits as a 
surviving spouse.




CONCLUSION OF LAW

New and material evidence has not been received since the Board's 
January 2007 decision, which did not reopen the appellant's claim 
for death benefits as the surviving spouse; thus, the claim for 
death benefits as the surviving spouse is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in August 2008, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2008 letter 
defined new and material evidence, advised the appellant of the 
reasons for the prior denial of the claim of entitlement to death 
benefits as a surviving spouse, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The appellant also was informed of when and where 
to send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA substantially has satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support reopening the appellant's claim of entitlement to 
death benefits as a surviving spouse.  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Although the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board finds that failure to satisfy 
the duty to notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will be explained 
below in greater detail, the evidence submitted since the last 
final denial is not new and material for purposes of reopening 
the claim of entitlement to death benefits as a surviving spouse.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the August 2008 letter was issued to the 
appellant and his service representative prior to the September 
2008 rating decision which denied the benefits sought on appeal; 
this, this notice was timely.  Because the appellant's claim is 
not being reopened in this decision, any question as to the 
appropriate disability rating or effective date is moot and there 
can be no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the RO and 
the Board, although she declined to do so.  It appears that all 
known and available records relevant to the issue on appeal have 
been obtained and associated with the claims file; the appellant 
has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been submitted to reopen the claim of 
entitlement to death benefits as a surviving spouse, an 
examination is not required.  In summary, VA has done everything 
reasonably possible to notify and to assist the appellant and no 
further action is necessary to meet the requirements of the VCAA.

Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  38 U.S.C.A. 
§ 5108.  The Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

By way of history, the appellant's claim was denied initially in 
May 1994.  The RO determined that the appellant left the Veteran 
of her own accord in the late 1960's.  In addition, the appellant 
lived with another man and had a child with him during her 
separation from the Veteran.  See Appellant's deposition dated in 
April 1993.  The appellant did not appeal the determination and 
it became final.  The appellant filed a claim to reopen in August 
2003 and submitted additional evidence.  June 2004 and September 
2004 RO determinations concluded that there was no new and 
material evidence with which to reopen the appellant's claim.  
She appealed the September 2004 determination to the Board.  

In January 2007, the Board denied the appellant's claim to 
reopen.  The Board noted that, at the time of the May 1994 RO 
determination, the appellant provided a sworn statement that she 
left the Veteran and their children and did not maintain contact 
with them.  She stated that she left the country and lived with 
another man and that they had a child together.  The Board found 
that there was no new evidence to show that the appellant was 
free of fault and did not intend to desert the Veteran, based 
upon her conduct at the time of the separation. 

In May 2008, the appellant submitted a new claim for death 
pension benefits.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the January 2007 Board decision 
includes the appellant's marriage certificate to the Veteran, 
hospital records from Veterans Memorial Medical Center, an 
affidavit of explanation dated in September 2007 from the 
appellant stating that she is the legal wife of the Veteran, an 
affidavit of the appellant dated in September 2008 stating that 
she was married to the Veteran and had four children, and an 
affidavit of disinterested persons executed by T.A. and N.M. 
dated in October 2007 stating that the appellant is the legal 
wife of the Veteran and since his death she has never lived with 
nor married another man.

The evidence submitted by the appellant does not constitute 
material evidence.  The appellant needs to establish that she 
"lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death, except where there was 
separation which was due to the misconduct of, or procured by, 
the Veteran without the fault of the spouse."  The medical 
records provided by the appellant are new, but they are not 
material.  They do not provide substantiations that she is the 
surviving spouse of the Veteran.  The marriage certificate does 
not establish that the appellant and the Veteran stayed together.  
With regard to the affidavit executed by T.A. and N.M., the 
disinterested parties stated that the Veteran and the appellant 
were legally married and that the appellant did not live with 
another man.  The issue of establishing that there was no 
prolonged separation between the appellant and the Veteran was 
not addressed by the affidavit.  The evidence submitted by the 
appellant does not aid in establishing her status as the 
surviving spouse of Veteran.  Therefore, there is no material 
evidence with which to reopen the appellant's claim.

Given the absence of receipt of any new and material evidence, 
the claim for recognition as the Veteran's surviving spouse is 
not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100.


ORDER

As new and material evidence has not been received, the 
previously denied claim of entitlement to death benefits as the 
surviving spouse is not reopened.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


